DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 4-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 13-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jae Y. Park (REG# 62629) on 8/2/2022.

FOR THE CLAIMS:

Claims 8-10 and 12 are cancelled.

Claim 11. (Currently Amended) A method of manufacturing a display device, comprising: 
preparing a substrate including a display area and a non-display area adjacent to the display area; 
forming lower pads spaced apart from each other in the non-display area of the substrate; 
disposing an anisotropic conductive film on the lower pads; 
disposing a circuit film including: 
forming upper pads on the anisotropic conductive film, the upper pads spaced apart from each other; 
forming first lower holes between the upper pads in a plan view; 
forming first upper holes connected to the first lower holes and having radiuses larger than radiuses of the first lower holes; and 
forming vernier-keys disposed at  edges of the first upper holes on the circuit film; and 
compressing the circuit film to the substrate to bond the substrate, the lower pads, the upper pads, the circuit film, and the anisotropic conductive film, wherein 
the first upper holes form first openings on an upper surface of the circuit film, and 
the  vernier-keys are configured to include a scale to analyze compressive forces imposed on the  anisotropic film. 

Claim 14. (Currently Amended) The method of claim 13, further comprising: 
forming the vernier-keys at .

Allowable Subject Matter
Claims 1-2, 4-7, 11 and 13-19 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 11: 
The prior art does not teach or suggest a display device and a method of manufacturing a display device comprising: spaced lower pads and spaced upper pads having an anisotropic conductive film therebetween; a circuit film disposed on the upper pads, the circuit film including: first lower holes between the upper pads, first upper holes connected to the first lower holes and having a larger radius than the first lower holes; and vernier-keys disposed at edges of the first upper holes on the circuit film, the first upper holes form first openings on an upper surface of the circuit film, and wherein the vernier-keys are configured to include a scale to analyze compressive forces imposed on the anisotropic conductive film; in combination with all other features claimed.
Regarding claims 2, 4-7 and 13-19, these claims are allowed based on their dependence on the allowable independent claims 1 and 11 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847